149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Sheri SUTTON, for Nicola J. Sutton, a minor, Appellant,v.Kenneth S. APFEL, Commissioner of Social SecurityAdministration, Appellee.
No. 97-3798EM.
United States Court of Appeals, Eighth Circuit.
Submitted: April 17, 1998Filed: April 22, 1998

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, WOLLMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Sheri Sutton, for Nicola J. Sutton, a minor, appeals the district court's grant of summary judgment affirming the Social Security Commissioner's denial of Sutton's application for child's survivor's benefits.  Having reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.  We affirm the district court's judgment.  See 8th Cir.  R. 47B.